        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 1 of 28



Rebecca K. Smith
PUBLIC INTEREST DEFENSE CENTER, PC
P.O. Box 7584
Missoula, MT 59807
(406) 531-8133
publicdefense@gmail.com

Timothy M. Bechtold
BECHTOLD LAW FIRM, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net

Attorneys for Plaintiffs


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

ALLIANCE FOR THE WILD
ROCKIES,
         Plaintiff,
vs.                                     CV- 21- 05- DLC

LEANNE MARTEN, Regional                 RESPONSE IN OPPOSITION TO
Forester of Region One of the U.S.      DEFENDANTS’ MOTION TO
Forest Service, UNITED STATES           DISMISS
FOREST SERVICE, an agency of the
U.S. Department of Agriculture, and     ORAL ARGUMENT REQUESTED
UNITED STATES FISH & WILDLIFE
SERVICE, an agency of the U.S.
Department of Interior.

             Defendants.
           Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 2 of 28



                                         TABLE OF CONTENTS


TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

INDEX OF EXHIBITS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

I. INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

II. RESPONSE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

         A.       A challenge to a Biological Opinion does not require a 60-day notice
                  or a concurrent challenge to a NEPA Record of Decision. . . . . . . . . 4

                  1.       A challenge to the substance of a Biological Opinion is an APA
                           challenge; therefore, the 60-day notice requirement found in
                           the ESA citizen suit provision does not apply. . . . . . . . . . . . . . 4

                  2.       The Biological Opinion for the Revised Forest Plan is the final
                           agency action being challenged in this case; there is no legal
                           basis for Defendants’ argument that Plaintiff must wait for the
                           NEPA Record of Decision for the Revised Forest Plan. . . . . . 8

         B.       The agencies refused to reinitiate ESA consultation on the Blackfoot,
                  Divide, and Rocky Mountain Ranger District Travel Plans so Claims
                  2, 3, and 7 are covered by the 60-day notice, ripe, and not moot. . . 11

         C.       The Forest Service’s new Biological Assessment for the Elkhorns,
                  North Belts, and South Belts Travel Plans does not address the issues
                  raised by Plaintiff in this case and therefore does not render Claims 4,
                  5, and 6 moot or unripe.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

                  1.       Claims 4, 5, and 6 were ripe when this action was instituted. 14

                  2.       Defendants fail to meet their heavy burden to establish
                           mootness because they do not provide any legal argument
                           regarding mootness; regardless, their new consultation does not


                                                           i
           Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 3 of 28



                          address Plaintiff’s concerns, and therefore it does not prevent
                          the Court from providing effective relief for Claims 4, 5,
                          and 6. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

III. CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

CERTIFICATE OF COMPLIANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22




                                                           ii
            Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 4 of 28



                                        TABLE OF AUTHORITIES


CASES

All. for the Wild Rockies v. Marten,
  200 F.Supp.3d 1129 (D. Mont. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18, 19

American Rivers v. National Marine Fisheries Serv.,
  126 F.3d 1118 (9th Cir. 1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Bennett v. Spear, 520 U.S. 154 (1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6, 9

Cottonwood Environment L. Ctr. v. USFS, 789 F.3d 1075 (9th Cir. 2015) . . . . . 15

Ctr. for Biological Diversity v. USFWS, 450 F.3d 930 (9th Cir. 2006) . . . . . . . . 10

Ctr. for Marine Conservation v. Brown, 917 F. Supp. 1128 (S.D. Tex. 1996) . . 8, 9

Dow AgroSciences LLC v. NMFS, 637 F.3d 259 (4th Cir. 2011) . . . . . . . . . . . . . 11

Forest Guardians v. Johanns, 450 F.3d 455 (9th Cir. 2006). . . . . . . . . . . 17, 18, 19

Malama Makua v. Rumsfeld, 136 F.Supp.2d 1155 (D. Haw. 2001) . . . . . . . . 14, 16

Northwestern Environment Defense Ctr. v. Gordon,
  849 F.2d 1241 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

Pacific Coast Federation of Fishermen’s Association, Incorporated v. NMFS,
  265 F.3d 1028 (9th Cir. 2001) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

USFWS v. Sierra Club, 141 S. Ct. 777 (2021) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

STATUTES

5 U.S.C. §704 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7



                                                            iii
            Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 5 of 28



5 U.S.C. §706 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

16 U.S.C. §1533 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

16 U.S.C. §1536 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

16 U.S.C. § 1540. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6

REGULATIONS

50 C.F.R. §402.14. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15, 16




                                                            iv
      Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 6 of 28



                          INDEX OF EXHIBITS

EXHIBIT 1                 U.S. Fish & Wildlife Service, Revised Forest Plan
                          Biological Opinion (February 10, 2021)
EXHIBIT 2                 U.S. Forest Service, Biological Assessment for
                          the Elkhorns, South Belts, North Belts, and Little
                          Belts Travel Plans (January 27, 2021)
DOCUMENT 6-2              Plaintiff’s March 23, 2020 ESA 60-day notice of
(Defendants’ Exhibit A)   intent to sue
DOCUMENT 6-3              U.S. Forest Service’s May 22, 2020 response to
(Defendants’ Exhibit B)   Plaintiff’s ESA 60-day notice of intent to sue




                                    v
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 7 of 28



                               I. INTRODUCTION

      Roads are the most imminent threat to grizzly bears. Because of this fact,

grizzly bear habitat protections primarily focus on objective, quantitative road

density standards that must be met in grizzly bear habitat. In order for these road

density standards to achieve their purpose, however, the government must use

accurate road density calculations in its management documents. The impetus for

this case is Plaintiff’s discovery that the Helena-Lewis and Clark National Forest

is not using accurate road density calculations in grizzly bear habitat. Without

accurate calculations, the management approach for grizzly bears on this Forest

collapses like a house of cards.

      As set forth in Plaintiff’s First Amended Complaint, Doc. 3, records from

U.S. Forest Service (Forest Service) Law Enforcement Officers indicate that

illegal road use in grizzly bear country is a chronic and pervasive problem on the

Helena-Lewis and Clark National Forest. Nonetheless, there is a disconnect

between the records kept by the Forest Service law enforcement division and the

grizzly bear analysis documents created by the Forest Service land management

division – it does not appear that Forest Service managers request this available

information from Forest Service law enforcement and incorporate it into analysis

documents as a matter of course. As a result, management analysis documents are

not using road density calculations that are consistent with actual motorized use on


                                          1
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 8 of 28



the ground.

      Additionally, the Forest Service has issued a number of programmatic road

management plans called “travel plans.” However, the majority of roads

nominally closed on paper by these travel plans – hundreds of miles of roads – are

still physically open to public motorized use. In project analysis documents,

managers use the road density figures approved by the travel plans on paper even

though those figures do not reflect accurate on-the-ground conditions. Thus,

nominally closed roads are excluded from “open road” density calculations even

though those roads are physically open to motorized use on the ground.

      These two issues create a situation where the road conditions encountered

by grizzly bears across the landscape are very different than the road calculations

on paper. To remedy this problem, this case challenges the Forest Service’s and

U.S. Fish and Wildlife Service’s (FWS) inadequate ESA consultations as follows:

•     Claim 1 – inadequate Biological Opinion for the Revised Forest Plan,

•     Claim 2 – failure to reinitiate ESA consultation on the Blackfoot Travel

      Plan,

•     Claim 3 – failure to reinitiate ESA consultation on the Divide Travel Plan,

•     Claim 4 – failure to initiate or reinitiate ESA consultation on the Elkhorns

      Travel Plan regarding illegal road use and the Forest Service’s failure to

      fully and effectively enforce travel plan restrictions,


                                          2
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 9 of 28



•     Claim 5 – failure to initiate or reinitiate ESA consultation on the North

      Belts Travel Plan regarding illegal road use and the Forest Service’s failure

      to fully and effectively enforce travel plan restrictions,

•     Claim 6 – failure to initiate or reinitiate ESA consultation on the South Belts

      Travel Plan regarding illegal road use and the Forest Service’s failure to

      fully and effectively enforce travel plan restrictions, and

•     Claim 7 – failure to reinitiate ESA consultation on the Rocky Mountain

      Ranger District Travel Plans.

      In response, the agencies have moved to dismiss Plaintiff’s First Amended

Complaint in its entirety, or in the alternative, moved to stay the case. Doc. 5.

The agencies argue that (1) Plaintiff cannot challenge the Revised Forest Plan

Biological Opinion without a 60-day notice of intent to sue, (2) Plaintiff’s

challenges to the travel plans are either moot, unripe, and/or not covered by

Plaintiff’s ESA 60-day notice, and/or (3) the Court should stay the case until a

Record of Decision is issued for the Revised Forest Plan, and a Biological Opinion

is issued for the Elkhorn and Belts Travel Plans.

      As set forth below, Defendants’ arguments are not well-taken. First, a

challenge to a Biological Opinion does not require a 60-day notice or a Record of

Decision. Second, the agencies refused to reinitiate ESA consultation on the

Blackfoot, Divide, and Rocky Mountain Ranger District Travel Plans so Claims 2,


                                          3
         Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 10 of 28



3, and 7 are covered by Plaintiff’s 60-day notice, ripe, and not moot. Third, the

Forest Service’s new Biological Assessment for the Elkhorns, North Belts, and

South Belts Travel Plans does not address the issues raised by Plaintiff in this case

so Claims 4, 5, and 6 are also covered by Plaintiff’s 60-day notice, ripe, and not

moot.

        Plaintiff requests oral argument on this motion.

                                    II. RESPONSE

A.      A challenge to a Biological Opinion does not require a 60-day notice or
        a concurrent challenge to a NEPA Record of Decision.

        1.    A challenge to the substance of a Biological Opinion is an APA
              challenge; therefore, the 60-day notice requirement found in the
              ESA citizen suit provision does not apply.

        First, Defendants argue that “Plaintiff never provided a notice of intent to

sue over the sufficiency of the 2021 Forest Plan BiOp . . . .” Doc. 6 at 8.

However, as Plaintiff explained in writing to agency counsel prior to the filing of

the instant motion to dismiss, the law is well-established that a challenge to a

Biological Opinion is an APA claim that does not require a 60-day notice.

        In Bennett v. Spear, the Supreme Court ruled that while a challenge to a

critical habitat designation is a “non-discretionary duty” claim under ESA Section

1533 (Section 4), which falls under the ESA citizen suit provision, a challenge to

the substance of a Biological Opinion under ESA Section 1536 (Section 7) is an



                                           4
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 11 of 28



APA claim, not an ESA citizen suit claim. 520 U.S. 154, 171-179 (1997). First,

the court noted the relevant text of the ESA citizen suit provision:

      any person may commence a civil suit on his own behalf—

      (A) to enjoin any person, including the United States and any other
      governmental instrumentality or agency . . . who is alleged to be in
      violation of any provision of this chapter or regulation issued under
      the authority thereof; or
      ...
      (C) against the Secretary [of Commerce or the Interior] where there is
      alleged a failure of the Secretary to perform any act or duty under
      section 1533 of this title which is not discretionary with the Secretary.

520 U.S. at 171 (quoting 16 U.S.C. § 1540(g)(1)). The court then held:

      Turning first to subsection (C): that it covers only violations of §1533
      is clear and unambiguous. Petitioners’ first and second claims, which
      assert that the Secretary has violated §1536, are obviously not
      reviewable under this provision. However, as described above, the
      third claim alleges that the Biological Opinion implicitly determines
      critical habitat without complying with the mandate of §1533(b)(2) . .
      . . This claim does come within subsection (C).
      ...

      the terms of §1533(b)(2) are plainly those of obligation rather than
      discretion . . . . Since it is the omission of these required procedures
      that petitioners complain of, their §1533 claim is reviewable under
      §1540(g)(1)(C).

      Having concluded that petitioners’ §1536 claims are not reviewable
      under subsection (C), we are left with the question whether they are
      reviewable under subsection (A) . . . . Viewed in the context of the
      entire statute, §1540(g)(1)(A)’s reference to any “violation” of the
      ESA cannot be interpreted to include the Secretary's
      maladministration of the ESA. Petitioners' claims are not subject to
      judicial review under §1540(g)(1)(A).

      ...
                                          5
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 12 of 28



      In the claims that we have found not to be covered by the ESA's
      citizen-suit provision, petitioners allege a violation of §7 of the ESA,
      16 U.S.C. §1536, which requires, inter alia, that each agency “use the
      best scientific and commercial data available,” §1536(a)(2).
      Petitioners contend that the available scientific and commercial data
      show that the continued operation of the Klamath Project will not
      have a detrimental impact on the endangered suckers, that the
      imposition of minimum lake levels is not necessary to protect the fish,
      and that by issuing a Biological Opinion which makes
      unsubstantiated findings to the contrary the defendants have acted
      arbitrarily and in violation of §1536(a)(2).

      ...

      Petitioners’ §1533 claim is reviewable under the ESA's citizen-suit
      provision, and petitioners' remaining claims are reviewable under the
      APA.

520 U.S. at 176-179. Similarly here, Plaintiff’s challenge to the substance of the

Biological Opinion for failure to comply with ESA Section 7 and the APA, Doc. 3

¶163, is an APA claim, not an ESA citizen suit claim, because it challenges “the

Secretary’s maladministration of the ESA” by “alleg[ing] a violation of §7 of the

ESA . . . .” Id.

      The 60-day notice is a requirement for claims brought under the ESA citizen

suit provision: “No action may be commenced under subparagraph (1)(A) of this

section [] prior to sixty days after written notice . . . .” 16 U.S.C. §1540(g)(2)(A).

“[S]ubparagraph (1)(A)” falls under “(g) Citizen suits.” 16 U.S.C.

§1540(g)(1)(A). Thus, this requirement only applies to claims brought as ESA

citizen suit claims. Id. There is no analogous provision in the APA; the APA


                                           6
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 13 of 28



contains no 60-day notice requirement. See 5 U.S.C. §704.

      Accordingly, the Ninth Circuit holds that challenges to Biological Opinions

do not require a 60-day notice:

      In Bennett, the Court held that challenges to the adequacy of
      biological opinions against the Secretary of the Interior, when acting
      in his capacity as Administrator of the Endangered Species Act, are
      not properly pled as citizen suit claims under Section 11(g)(1)(A) of
      the Act. The Court then held that such claims could be pled under the
      Administrative Procedure Act, which authorizes courts to set aside
      agency actions found to be “arbitrary, capricious, an abuse of
      discretion, or otherwise not in accordance with law.” 5 U.S.C. §706.
      Such actions under the Administrative Procedure Act do not require
      the sixty-day notice requirement set forth in the Endangered Species
      Act. Therefore, failure to provide such notice does not deprive the
      court of jurisdiction to entertain such claims.”

Am. Rivers v. Nat'l Marine Fisheries Serv., 126 F.3d 1118, 1124-25 (9th Cir.

1997)(emphases added), as amended (Sept. 16, 1997).

      This legal principle – that a challenge to a Biological Opinion is an APA

claim, not an ESA citizen suit claim, and therefore does not trigger the 60-day

notice requirement under the ESA citizen suit provision – has been established for

over 20 years. Id. For this reason, Defendants’ argument must be rejected, and

the claim against the Revised Forest Plan Biological Opinion must proceed.

Defendants’ assertion otherwise ignores and/or misunderstands the Supreme

Court’s decision in Bennett. Doc. 6 at 10.




                                         7
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 14 of 28



      2.     The Biological Opinion for the Revised Forest Plan is the final
             agency action being challenged in this case; there is no legal basis
             for Defendants’ argument that Plaintiff must wait for the NEPA
             Record of Decision for the Revised Forest Plan.

      Relatedly, Defendants argue that “any challenge to the sufficiency

of the 2021 Revised Forest Plan BiOp . . . is not yet ripe” because the Forest

Service’s Record of Decision for the Revised Forest Plan, which will complete the

Forest Service’s ongoing NEPA review process, has not yet been issued. Doc. 6 at

11-12. Defendants speculate that “once the Forest Service issues the 2021 Forest

Plan ROD . . . Plaintiff is likely to amend the complaint again to challenge [that]

decision[].” Doc. 6 at 19.

      To the contrary, Plaintiff will not challenge the Revised Forest Plan Record

of Decision in this case. This case will only challenge the Biological Opinion for

the Revised Forest Plan. Because the Biological Opinion is a final agency action

that may be challenged immediately after it is issued, see Bennett, 520 U.S. at 178,

and because Plaintiff will not challenge the NEPA Record of Decision in this case,

Defendants’ arguments should be rejected.

      Defendants further argue:

      Moreover, the 2021 Revised Forest Plan BiOp, though final within
      the meaning of the APA, currently has no legal effect as to the Forest
      Service. See, e.g., Ctr. for Marine Conservation v. Brown, 917 F.
      Supp. 1128, 1152 (S.D. Tex. 1996) (noting that a BiOp is not
      self-executing but rather must be adopted by the action agency).



                                          8
          Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 15 of 28



Doc. 6 at 13. Contrary to this argument, in Bennett, the Supreme Court held that

Biological Opinions do have a legal effect, and for that reason, they are final

agency actions reviewable under the APA: “the Biological Opinion and

accompanying Incidental Take Statement alter the legal regime to which the

action agency is subject, authorizing it to take the endangered species if (but only

if) it complies with the prescribed conditions. . . . the Biological Opinion at issue

here has direct and appreciable legal consequences.” 520 U.S. at 178 (emphases

added).

      Moreover, the Supreme Court reaffirmed the Bennett finding this year: “a

final biological opinion leads to direct and appreciable legal consequences

because it alters the legal regime to which the action agency is subject, authorizing

it to take action affecting an endangered species if (but only if) it complies with

the prescribed conditions.” USFWS v. Sierra Club, 141 S. Ct. 777, 787

(2021)(internal quotation marks and citation omitted)(emphasis added). The

Texas district court case cited by the agencies – Brown, 917 F. Supp at 1152 – is

from 1996, i.e., prior to Bennett, and therefore lacks even persuasive value.

      Furthermore, the Ninth Circuit holds that Biological Opinions for Forest

Service plans are final agency actions that may be challenged irrespective of

whether the Forest Service has completed its planning process:

      The [logging companies] argue that [the plaintiff] has chosen the
      wrong target in an effort to stop all logging in a large part of Western
                                           9
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 16 of 28



      Oregon by seeking to overturn the [biological] opinions of NMFS
      which are only interlocutory in the decision making process of the
      Forest Service and BLM, whose respective plans to approve the
      timber sales in the Umpqua River watershed are the real target of this
      suit. We do not accept that characterization.
      ...
      This no-jeopardy [biological] opinion satisfies the first part of the
      [final agency action] test because the issuance of a biological opinion
      marks the “consummation” of NMFS's consultation process. []. The
      opinion meets the second part of the test because it “alters the legal
      regime” and has direct and appreciable legal consequences. As a
      practical matter, the opinion and its accompanying Incidental Take
      Statement grant immunity to the proposed actions of other agencies
      required to obtain an NMFS opinion before proceeding with their
      own actions, which these plaintiffs seek to block.

      We are satisfied that the trial court had jurisdiction, and that BLM
      and the Forest Service were not necessary parties.

Pacific Coast Fed'n of Fishermen's Ass'n, Inc. v. NMFS, 265 F.3d 1028, 1033-

1034 (9th Cir. 2001).

      It is likely because Pacific Coast so closely addresses this issue that

Defendants have failed to find and cite to a single case where a court required a

plaintiff to wait for the issuance of a NEPA Record of Decision in order to

challenge a Biological Opinion. See Doc. 6 at 11-14.

      Accordingly, the Court should deny the agencies’ motion to dismiss Claim 1

and deny their alternative request to stay this case until the Forest Service issues

the NEPA Record of Decision because the challenge to the Biological Opinion is

an independent cause of action that may proceed regardless of an ongoing NEPA

process. See Pacific Coast, 265 F.3d at 1033-1034; see also Ctr. for Biological
                                          10
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 17 of 28



Diversity v. USFWS, 450 F.3d 930, 941 (9th Cir. 2006) (rejecting FWS’s argument

that a challenge was “not ripe for review because [the applicant] has not

completed all of the permit requirements for the proposed project” and holding

that “the ESA and its regulations—unlike the Clean Water Act—do not explicitly

involve compliance with other state and federal laws when issuing a biological

opinion”).

      As the Fourth Circuit has succinctly stated: “where judicial review of a

BiOp itself is sought prior to the acting agency’s final action, courts have allowed

for judicial review of the BiOp, as we do here.” Dow AgroSciences LLC v. NMFS,

637 F.3d 259, 269 (4th Cir. 2011).

B.    The agencies refused to reinitiate ESA consultation on the Blackfoot,
      Divide, and Rocky Mountain Ranger District Travel Plans so Claims 2,
      3, and 7 are covered by the 60-day notice, ripe, and not moot.

      Although Defendants request dismissal of the entirety of Plaintiff’s First

Amended Complaint, they fail to provide any apparent argument why Claims 2, 3,

or 7 should be dismissed. Plaintiff submitted a 60-day notice of intent to sue on

March 23, 2020, alleging that Defendants have failed to reinitiate ESA

consultation on the Blackfoot Travel Plan, Divide Travel Plan, and Rocky

Mountain Ranger District Travel Plan. Doc. 6-2 at 7-8. In response, the agencies

refused to reinitiate ESA consultation on the Blackfoot Travel Plan, Divide Travel

Plan, and Rocky Mountain Ranger District Travel Plan:


                                         11
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 18 of 28



•     “Illegal road use is not an authorized agency action therefore consultation

      will not be re-initiated on the Blackfoot Non-Winter Travel Plan.” Doc. 6-3

      at 5.

•     “[I]llegal road use is not an authorized agency action therefore consultation

      will not be re-initiated for the Divide Travel Plan.” Doc. 6-3 at 8.

•     “Illegal road use is not an authorized agency action therefore consultation

      will not be re-initiated for the Rocky Mountain Front Travel Plans (Badger-

      Two Medicine and Birch Creek South).” Doc. 6-3 at 5.

These refusals led to Claims 2, 3, and 7. Doc. 3 ¶¶164-169, 170-175, 200-205.

      The only clue to Defendants’ argument regarding the Blackfoot Travel Plan,

Divide Travel Plan, and Rocky Mountain Ranger District Travel Plan is found in

the “factual background” section of Defendants’ brief, which represents:

      On May 22, 2020 the Forest Service responded to Plaintiff that ESA
      Section 7 consultation on the 2021 Forest Plan was already underway,
      and attached the completed revised Forest Plan biological assessment.
      []. The Forest Service explained that although unauthorized road use
      is not a federal action, the effects of any recurring illegal road use
      would be considered as part of the environmental baseline. []
      Further, because any alleged effects of recurring illegal road use
      would be addressed fully in the consultation for the Revised Forest
      Plan, there was no need to reinitiate separately on the Blackfoot,
      Divide, and Rocky Mountain travel plans.

Doc. 6 at 3-4.

      Contrary to this representation, however, the Revised Forest Plan Biological

Opinion represents that illegal motorized use is not included or considered to be
                                         12
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 19 of 28



part of the “baseline access conditions as such use was not authorized, carried out,

or funded by the Forest.” Ex. 1 at 14. Although this key disclosure is set forth in

Plaintiff’s First Amended Complaint, Doc. 3 §§154, 167, 173, 181, 189, 197, 203,

Defendants do not disclose or address it in their brief, nor do they provide this

Biological Opinion to the Court as an exhibit to substantiate their factual

representations. Plaintiff has therefore attached this document as Exhibit 1.

      Additionally, the Revised Forest Plan Biological Opinion explains:

      Some existing consultations below will continue to remain valid post
      consultation on the 2021 Forest Plan, while other consultations will
      be superseded by this consultation on the 2021 Forest Plan. This
      biological opinion on the 2021 Forest Plan will supersede those
      biological opinions associated with the Blackfoot-North Divide
      Winter Travel Plan, continued implementation of the existing Forest
      Plan, and the NCDE grizzly bear amendments associated with the
      existing Helena and Lewis and Clark Forest Plans.

Ex. 1 at 20. All other existing consultations, including the consultations on the

non-winter Blackfoot Travel Plan, non-winter Divide Travel Plan, and Rocky

Mountain Ranger District Travel Plan (Birch Creek South and Badger-Two

Medicine), which are the consultations challenged in Claims 2, 3, and 7 in this

case, remain in place. Ex. 1 at 20, 24, 25. Therefore, the inadequacy of these

consultations is still a live controversy.

      Finally, the new Biological Assessment for the Elkhorns and Belts Travel

Plans also does not address the Blackfoot, Divide, or Rocky Mountain District

Travel Plans. Defendants did not provide this document to the Court so Plaintiff is
                                             13
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 20 of 28



attaching the document as Exhibit 2.

       For all of these reasons, Claims 2, 3, and 7 are covered by Plaintiff’s 60-day

notice, ripe for review, and not moot: the 60-day notice raises the failure to

reinitiate ESA consultation; the agencies refused to reinitiate ESA consultation;

and the Revised Forest Plan Biological Opinion does not supersede the existing

consultations, nor does it include illegal road use in the baseline access condition.

C.    The Forest Service’s new Biological Assessment for the Elkhorns,
      North Belts, and South Belts Travel Plans does not address the issues
      raised by Plaintiff in this case and therefore does not render Claims 4,
      5, and 6 moot or unripe.

      “Ripeness is an element of jurisdiction and is measured at the time an action

is instituted; ripeness is not a moving target affected by a defendant’s action.”

Malama Makua v. Rumsfeld, 136 F.Supp.2d 1155, 1161 (D. Haw. 2001). Thus,

although Defendants characterize their argument as one of “ripeness,” the essence

of their argument is more accurately described as mootness because it pertains to

events occurring after this lawsuit was filed. Id. Nonetheless, Plaintiff will

address ripeness before addressing mootness.

      1.     Claims 4, 5, and 6 were ripe when this action was instituted.

      First, the Ninth Circuit has adopted the NEPA standard for ripeness for

procedural ESA claims: “[the plaintiff] alleges that the Forest Service failed to

comply with the procedural requirements of the ESA when it declined to reinitiate



                                          14
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 21 of 28



consultation. When a party . . . suffers a procedural injury, it ‘may complain of that

failure at the time the failure takes place, for the claim can never get riper.’”

Cottonwood Env't L. Ctr. v. USFS, 789 F.3d 1075, 1084 (9th Cir. 2015). In this

case, as explained below, Plaintiff confirmed that the Forest Service had not

initiated/reinitiated ESA consultation for the Elkhorns, North Belts, and South

Belts Travel Plans (Claims 4, 5, and 6) on January 6, 2021. Plaintiff filed this

lawsuit two days later. Thus, these Claims were ripe when this lawsuit was filed.

      In response to Plaintiff’s March 23, 2020 60-day notice of intent to sue, on

May 22, 2020, the Forest Service represented: “The Forest is initiating

consultation for the Elkhorns Travel Plan” and “re-initiating consultation for the

North Belts Travel Plan” and “initiating consultation for . . . the South Belts

Travel Plan.” Doc. 3 ¶¶106, 122, 132. However, the law requires that “[f]ormal

consultation shall not be initiated by the Federal agency until any required

biological assessment has been completed and submitted to the Director in

accordance with §402.12.” 50 C.F.R. §402.14 (c)(3). No such biological

assessments were provided with the Forest Service’s May 22, 2020 response; thus,

consultation was not initiated/reinitiated at that time. Id.

      Almost seven months later, on December 18, 2020, Plaintiff filed a Freedom

of Information Act request for the Elkhorns, South Belts, and Big Belts

consultation promised by the Forest Service. Doc. 3 ¶¶107, 123, 133. However,


                                           15
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 22 of 28



on January 6, 2021, the Forest Service informed Plaintiff that there were no

responsive records for the Freedom of Information Act request; in other words,

initiation/reinitiation of consultation had not occurred as of January 6, 2021. Doc.

3 ¶¶108, 124, 134. Thus, over nine months after Plaintiff sent the 60-day notice,

the Forest Service had still not initiated/reinitiated ESA consultation on the

Elkhorns, South Belts, or North Belts Travel Plans. Doc. 3 ¶¶108, 125, 135.

      This lawsuit was filed two days later – on January 8, 2021. Doc. 1.

Accordingly, on the date this lawsuit was filed, Claims 4, 5, and 6 were ripe

because the Forest Service had not initiated/reinitiated ESA consultation on

Elkhorns, South Belts, or North Belts Travel Plans. See Cottonwoood, 789 F.3d

at 1084; see also 50 C.F.R. §402.14 (c)(3).

      Subsequently, on February 22, 2021, Plaintiff’s counsel received an email

from agency counsel stating that the Forest Service had reinitiated consultation on

the Elkhorns and Belts Travel Plans. Plaintiff’s counsel inquired as to whether

there were any biological assessments for the Travel Plans, and received in

response a 15-page Biological Assessment for the Elkhorns, North Belts, and

South Belts Travel Plans dated January 27, 2021. Ex. 2. Thus, Defendants’

argument is more appropriately characterized as a mootness argument – not a

ripeness argument – because the intervening events at issue occurred after the

lawsuit was initiated. See Rumsfeld, 136 F.Supp.2d at 1161.

                                         16
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 23 of 28



      2.     Defendants fail to meet their heavy burden to establish mootness
             because they do not provide any legal argument regarding
             mootness; regardless, their new consultation does not address
             Plaintiff’s concerns, and therefore it does not prevent the Court
             from providing effective relief for Claims 4, 5, and 6.

      Although Defendants argue that Claims 4, 5, and 6 should be dismissed

because of events that occurred after this lawsuit was filed, they fail to provide a

cognizable legal argument on mootness. The Ninth Circuit holds: “The party

asserting mootness bears the burden of establishing that there is no effective relief

that the court can provide. []. That burden is “heavy”; a case is not moot where any

effective relief may be granted.” Forest Guardians v. Johanns, 450 F.3d 455, 461

(9th Cir. 2006)(citation omitted). “Thus, in deciding a mootness issue, the

question is not whether the precise relief sought at the time the application for an

injunction was filed is still available. The question is whether there can be any

effective relief.” Nw. Env't Def. Ctr. v. Gordon, 849 F.2d 1241, 1244–45 (9th Cir.

1988)(internal quotation marks & citation omitted).

      In this case, the Forest Service has not yet provided Plaintiff with effective

relief for Claims 4, 5, and 6. The January 27, 2021 Biological Assessment for the

Elkhorns, North Belts, and South Belts Travel Plans does not address the issues

raised by Claims 4, 5, and 6. Accordingly, these Claims are not moot because “a

case is not moot where any effective relief may be granted.” Forest Guardians,

450 F.3d at 461.


                                          17
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 24 of 28



      This Court has previously rejected a similar motion from the same agency

counsel. All. for the Wild Rockies v. Marten, 200 F.Supp.3d 1129, 1131 (D. Mont.

2016). In Marten, the Forest Service requested a stay or dismissal due to a

reinitiation of ESA consultation that did not provide effective relief for Plaintiff’s

claims. Id. This Court denied the motion and held:

      Reinitiation of consultation to redefine lynx critical habitat and lynx
      matrix habitat in the Project area does not provide the requested relief
      Plaintiffs seek in their request for summary judgment or their request
      for preliminary injunction.
      ...
      The agencies' reinitiation of consultation to redefine lynx critical
      habitat and lynx matrix habitat within the Project likely will not
      address Plaintiffs' claims. A dispute with “present and future
      consequences” remains even if the USFS reinitiates consultation.
      ...
      The USFS’s promised reinitiation of consultation does not purport to
      address the same issues raised by Plaintiffs.

Id. (emphases added).

      Similarly, in this case, the Forest Service’s new consultation “does not

provide the requested relief Plaintiffs seek” and therefore the motion to dismiss or

stay this case should be denied. Id. The new consultation does not fully and fairly

disclose the known, recurring illegal road use established by the Forest Service’s

own Law Enforcement Officer records, as set forth in Plaintiff’s First Amended

Complaint. Doc. 3 ¶¶23-37. Instead, in two paragraphs, the consultation

dismisses illegal road use as “unknown,” and therefore does not disclose known

information about location and recurrence. Ex. 2 at 13, 16.
                                          18
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 25 of 28



      Similarly, the consultation does not provide any meaningful analysis on the

impacts on grizzly bears from the known, recurring illegal road use established by

the Forest Service’s own Law Enforcement Officer records. See Doc. 3 ¶¶23-37

(illegal road use); ¶¶14-22 (impacts on grizzly bears). In particular, FWS’s own

Grizzly Bear Recovery Plan has long found:

      Avoidance behavior by bears of illegal vehicular traffic, foot traffic,
      and/or authorized use behind road closures may account for the lack
      of use of areas near roads by female grizzly bears in this area. This
      research demonstrated that a significant portion of the habitat in the
      study area apparently remained unused by female grizzlies for several
      years. Since adult females are the most important segment of the
      population, this lack of use of both open-roaded and closed-roaded
      areas is significant to the population.

Doc. 3 ¶19.

      Instead of disclosing and applying this available science, in two paragraphs,

the consultation dismisses impacts on grizzly bears as “uncertain” and therefore

makes no attempt to analyze effects on grizzly bears from illegal roads or to

analyze the questionable scientific validity of road density calculations and road

density standards that continue to ignore these illegal roads. Ex. 2 at 13, 16.

      In practical effect, then, the consultation could be accurately described as a

refusal to consult on the issue of concern to Plaintiff. Accordingly, the

consultation “does not provide the requested relief Plaintiffs seek,” Marten, 200

F.Supp.3d at 1131; therefore, “effective relief may be granted” by this Court,

Forest Guardians, 450 F.3d at 461. Specifically, this Court can still order the
                                         19
       Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 26 of 28



agencies to consult on the effects on grizzly bears from illegal road use in these

Travel Plan areas, using available information from Forest Service law

enforcement regarding recurring illegal road use locations, and available

information from FWS regarding impacts on grizzly bears from illegal road use.

See Doc. 3 ¶¶14-37.

      Finally, for the reasons noted above, the agencies’ argument that the Court

should stay this case until FWS issues a biological opinion for the Elkhorns, North

Belts, and South Belts Travel Plans should also be rejected. The Biological

Assessment does not consult on the issues of concern to Plaintiff and therefore any

attendant biological opinion will suffer from the same failure.

      For all of these reasons, effective relief is still available for Claims 4, 5, and

6 so the Court should deny Defendants’ motion to dismiss or stay.

                                 III. CONCLUSION

      For all of the reasons stated above, Defendants arguments are not well-

taken. The challenge to the Revised Forest Plan Biological Opinion – Claim 1 –

is ripe and the Court has jurisdiction over that claim under the APA. Additionally,

the agencies refused to reinitiate consultation on the Blackfoot, Divide, and Rocky

Mountain Ranger District Travel Plans so this Court has jurisdiction over Claims

2, 3, and 7. Finally, the Forest Service Biological Assessment for the Elkhorns,

North Belts, and South Belts Travel Plans does not provide effective relief for the


                                          20
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 27 of 28



issue raised by Plaintiff; therefore, Claims 4, 5, and 6 are not moot.

      As noted above, Plaintiff respectfully requests oral argument on this motion.



Respectfully submitted this 12th Day of April, 2021.

                                  /s/ Rebecca K. Smith
                                  Rebecca K. Smith
                                  PUBLIC INTEREST DEFENSE CENTER, P.C.

                                  Timothy M. Bechtold
                                  BECHTOLD LAW FIRM, PLLC

                                  Attorneys for Plaintiffs




                                          21
        Case 9:21-cv-00005-DLC Document 7 Filed 04/12/21 Page 28 of 28



                        CERTIFICATE OF COMPLIANCE

The undersigned certifies that the foregoing brief is 5,061 words, excluding the

caption, table of authorities, table of contents, index of exhibits, signature blocks,

and certificate of compliance.

                                 /s/ Rebecca K. Smith
                                 Rebecca K. Smith
                                 PUBLIC INTEREST DEFENSE CENTER, P.C.

                                 Timothy M. Bechtold
                                 BECHTOLD LAW FIRM, PLLC

                                 Attorneys for Plaintiffs




                                          22
